DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on December 23, 2021, amendments to the claims have been acknowledged. Claim 3 is  cancelled by applicant.
Due to amendments to the claims the 112(b) rejections over claims  1-2 and 4-5 are withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by  Kim et al. (US 20110262799). 
Regarding claims 1 and 2, Kim discloses a battery pack 10 formed by stacking at least one battery module and includes a plurality of  stacked battery cells 110  [0046].  Kim further discloses  a vent member 115 on each of battery cells 110, the vent member 115 (discharge valve) may be broken when a predetermined internal pressure is reached [0067]. When gas is generated from the unit battery cells 110 explosion or a rapid chemical reaction equivalent to the explosion occurs, and thus an explosive amount of gas is generated thus, if a duct for discharging gas is formed in a battery pack, the gas may be easily discharged [0080].Gas is  ejected from the vent members 115  and flows outward to the outside [0081]. The stacked unit battery cells 110 are mounted on a lower frame 130  [0053] and side supports 140 disposed on sides of the unit battery cells 110 and a pair of the end plates 150 disposed on both ends, respectively, of the unit battery cells 110  [0054], and a cover 125  disposed on top [0079]. The lower frame, side supports, end plates and cover reads on the claimed case configured to house the battery. 
Kim further discloses an upper frame 120 disposed above the unit battery cells 110 so as to support the battery cells [0053], upper frame 120 reads on the claimed plate member, see figure 2 the plate member 120 is provided between the vent 115 (discharge valve)  and the case (cover 125). See figure 2, the plate member 120 is arranged to overlap with the vent 115 (discharge valve) when the battery and the plate member are planarly viewed from a direction normal to a first surface of the battery provided with the vent 115 (discharge valve).  Kim further discloses the end plates includes flanges 152, 153, and 154 [0073], the  flanges are  screw-coupled to the upper frame 120 by using bolts and nuts [0077].  The plate member 120 is attached to a second surface of the case (end plates) by a fixture (bolts and nuts) interposed between the plate member 120 and the second surface of the case that houses the battery, wherein the second surface faces the first surface of the battery, see also figure 2. The second surface you mention is 140 or 150 as side plates.  (Claims 1 and 2)

    PNG
    media_image1.png
    634
    796
    media_image1.png
    Greyscale

Kim et al. figure 2
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110262799), as applied to claims 1 and 2 above,  and in view of  Tononishi et al. (US 20160036022, provided on IDS 02/28/2022). 
 Regarding claims 4 and 5, Kim discloses all of the limitations as set forth above in claims 1 and 2. Kim further discloses the stacked unit battery cells 110 may be mounted on a lower frame 130 (lower case)  [0053] and side supports 140 disposed on sides of the unit battery cells 110 and a pair of the end plates 150 disposed on both ends, respectively, of the unit battery cells 110  [0054], and a cover 125 (upper case)  disposed on top [0079]. The lower frame (lower case), side supports, end plates  and cover (upper case)  read on the claimed case configured to house the battery. See figure 2, the plate member 120 is provided between the vent 115 (discharge valve) and the upper case 125. Kim does not disclose the upper case is made of resin, however it is common and known in the art that resin is a suitable material for casings.  Tononishi discloses  power source pack   including a  housing constituted of an open boxed shaped container body  and a lid portion which are made of a  resin [0032]. Tononishi further discloses such resin has an  insulating property, heat resistant property  and corrosion resistance against an electrolyte solution [0040]. It would have been obvious to one having ordinary skill in the art to use resin as the material for the upper case 125 of Kim, in order to have a battery casing having excellent heat resistance and insulating properties. (Claims 4 and 5)
Response to Arguments
Applicant’s arguments, filed on  December 23, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. 
Lee et al. US 20140030566; Patent Date: January 30, 2014
Discloses an battery pack with a casing and a plate member disposed between the casing and valves of the battery cells.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722